Citation Nr: 1707984	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, pursuant to 38 C.F.R. § 3.321, for accrued benefits purposes. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) on an extraschedular basis for the time period prior to November 9, 2011, for accrued benefits purposes.

3.  Entitlement to TDIU for the time period beginning on November 9, 2011, for accrued benefits purposes.

4.  Entitlement to service connection for cause of the Veteran's death.  

5.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  
REPRESENTATION

Appellant represented by:	Alice W. (Tally) Parham Casey, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1952 to March 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On the issue of entitlement to a higher rating for bilateral hearing loss, the Veteran testified by videoconference hearing in April 2011 before a member of the Board.  A transcript of that hearing is of record. 

In July 2011, the Board remanded the appeal for additional development.  By rating action in December 2011, the AOJ assigned an increased rating to 80 percent for the Veteran's hearing loss; effective from November 9, 2011, the date of VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  In February 2012, the Board remanded the appeal for additional development.

In a decision in December 2012, the Board denied the claims for an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, and entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

The Veteran died in April 2014.  The appellant, his widow, was subsequently substituted as claimant by the Court in July 2014 pursuant to 38 U.S.C.A. § 5121A.

In a September 2014 Memorandum Decision, the Court set aside and remanded the Board's decision for further development and readjudication for accrued benefits purposes.  

This case was remanded by the Board for further development in March 2015.  
In June 2016, the appellant was afforded a videoconference hearing before a member of the Board.  A transcript of that hearing is of record.

In October 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board finally observes that the Acting Veterans Law Judge who presided over the April 2011 hearing has since retired.  As such, the undersigned may proceed with a single judge decision.

The issues of entitlement to TDIU on an extraschedular basis for the time period prior to November 9, 2011, for accrued benefits purposes, entitlement to service connection for cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss symptoms and functional limitations were contemplated by the regular schedular standards pertaining to an 80 percent disability rating.

2.  The Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities effective November 9, 2011 - the date of his eligibility for TDIU consideration under 38 C.F.R. § 4.16(a).  


CONCLUSIONS OF LAW

1.  The criteria for referral to the Under Secretary for Benefits or the Director of the Compensation Service of the claim of entitlement to an increased rating for a bilateral hearing loss disability on an extraschedular basis are not met.  38 C.F.R. § 3.321(b) (2016).

2.  The criteria for TDIU effective November 9, 2011 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  The Board notes that the Court determined that the Board erred in not obtaining the Veteran's VA Vocational Rehabilitation and Employment records as the Veteran expressed that he spoke to a Vocational Rehabilitation counselor regarding his employment possibilities.  In the June 2016 Board hearing, however, the appellant indicated that while the Veteran orally spoke to a counselor/specialist he never participated in any testing or attended any classes.  At most, the appellant expressed that the Veteran discussed attending rehabilitation but he never actually did so.  For that reason, the Board finds that there are no records to obtain on this matter, that the duty to assist has been satisfied, and that there has been substantial compliance with the prior remand directives.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Extra Schedular Referral 

The appellant appeals the denial of an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis pursuant to 38 C.F.R. § 3.321 for accrued benefits purposes.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiological evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

As discussed in the February 2012 Board decision, the Board has already adjudicated the matter of entitlement to an evaluation in excess of 80 percent from November 9, 2011, on a schedular basis, and determined that no higher rating was warranted.  Thus, the only matter remaining for consideration is whether a rating in excess of 80 percent is warranted on an extra-schedular basis. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  The Board may review determinations of the Director of C&P.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008).  

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. In this case, the appellant's claim for accrued benefits was received within one year of the Veteran's death.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at the time of his death, the Veteran had claims pending for entitlement to an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis and entitlement to TDIU.  

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claim.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.

After review of the record, the Board finds that the symptoms associated with the Veteran's bilateral hearing loss disability were readily contemplated by the applicable schedular rating criteria and thus referral for extra consideration is not required.  To that end, the Board does not dispute that the Veteran's bilateral hearing loss disability caused functional limitations and impacted his employment possibilities.  The Board has reviewed the testimony of the Veteran and lay statements from his family discussing the functional and occupational limitations caused by his service-connected disability.  The Veteran was also afforded VA examinations in November 2011 and January 2012.  Both examiners found that the Veteran's bilateral hearing loss disability significantly impacted his ability to function in an employment setting.  Furthermore, in February 2017, Dr. P. opined that it was more likely than not that the Veteran's hearing loss rendered him unemployable as of March 2009.  

The Veteran and his witnesses described functional impairment which included being unable to hear and discriminate speech and being unable to communicate effectively.  The severity of the hearing loss caused safety hazard concerns due to an inability to hear doorbell ringing, sirens and alarms, and precluded the Veteran from driving a vehicle.  In the Board's opinion, the Rating Schedule measures and contemplates all aspects of the Veteran's hearing loss disability.  

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The rating schedule provided for higher degrees of hearing loss impairment, but the Veteran did not meet, or more closely approximate, those schedular criteria.  In short, the Board finds that the assigned schedular evaluation for bilateral hearing loss is adequate. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Veteran was also service-connected for tinnitus for which a separate 10 percent rating was assigned under Diagnostic Code 6100.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 114-15.

In making this determination, the Board notes that, as shown below, a total rating for compensation purposes based on individual unemployability has been granted which also takes into account the effects of the Veteran's hearing loss disability on his employability.  

TDIU 

The appellant appeals the denial of a total rating for compensation purposes based on individual unemployability for accrued benefits purposes.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran was service-connected for bilateral hearing loss rated as 30 percent disabling from March 23, 2009 to November 8, 2011, and 80 percent thereafter; and tinnitus rated as 10 percent disabling since November 9, 2011.  As of November 9, 2011, the Veteran's combined rating was 80 percent which met the schedular criteria for TDIU.  The Board notes, however, that prior to November 9, 2011, the scheduler criteria for TDIU were not met as the Veteran's combined rating was 30 percent.  

Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under section 4.16(b) and may only refer the claim to the Director C&P for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the record reflects that the Veteran graduated from Texas A&M with an engineering degree.  He had an employment record which included working as a field engineer, Senior Project Manager, real estate broker and construction engineer.  He last worked in these types of vocations in 2003 reportedly being dismissed due to hearing difficulties.  He was subsequently employed in less skilled positions and reported losing these jobs due to communication difficulties.  

The Veteran has presented credible testimony that he made persistent efforts to obtain substantially gainful employment.  He, however, reported his perception that there were no opportunities for substantially gainful employment given his particular circumstances of being unable to converse with others even with hearing aids, having no lip reading or sign language skills, and being unable to hear alerts, alarms, phone calls, etc., that would allow him to respond to an emergency.  There is also credible testimony that the Veteran had obtained employment with a medical billing company and as an office manager for a dentist, but that he could not retain this employment as some verbal communications were required.  

The Veteran further reported that an employee of the Vocational Rehabilitation and Employment Center advised him that there were no available facilities to train the Veteran for an occupation for substantially gainful employment, and that they were unaware of any employment opportunities for someone with his limited communication skills.

During his April 2011 hearing, the Veteran described erroneously answering questions due to his inability to fully comprehend speech.  The Veteran's wife further testified in June 2016 that the Veteran was terminated from jobs because of his hearing.  In a statement submitted by the Veteran's son R.T., who is a police officer, he stated that he forbid the Veteran from driving based on safety concerns that he could not hear horns, sirens, etc.  The Veteran's son, J.T., expressed that the Veteran said stupid things during conversations because he misunderstood the conversation.  

VA examinations since May 2009 show that the Veteran had moderately severe to profound bilateral hearing loss.  In February 2012, the VA examiner found that the Veteran had severe bilateral sensorineural hearing loss with poor word recognition ability.  He concluded that this hearing loss would significantly impact the Veteran's ability to function in an employment setting where he was dependent upon verbal communication even face-to face in quiet or where he needed to depend on his hearing to differentiate sounds or signals (medical monitoring troubleshooting electronics or motors etc).  The examiner stated that the Veteran's choices of employment might be somewhat limited and assistive devices might be required, such would not preclude him from obtaining gainful employment.  Many deaf individuals he stated have rewarding careers in a variety of employment fields he stated.  

In contrast, in February 2017, Dr. P. - a VHA physiatrist - opined that considering the testimony in April 2011 and June 2016, it was more likely than not that the Veteran's hearing loss rendered him unemployable, at least as early as March 2009.  Dr. P. expressed that the Veteran put great effort into becoming employed and was shown to be highly qualified in regards to experience and education.  He stated that the history supports that the Veteran developed increasingly worse hearing over time and per his testimony most likely his hearing impairment caused loss of employment repeatedly and eventually rendered him unemployable.  

The Board has been presented with positive and negative evidence regarding the impact the Veteran's bilateral hearing loss disability had on his employability.  The record demonstrates that the Veteran had a high level of education and skills and held an impressive array of jobs during his lifetime.  With the onset of severe hearing difficulties, the Veteran became incapable of maintaining jobs requiring less skill than his previous occupations.  His perception of being unable to work - in the context of a long-standing history of a successful work history and eventual inability to obtain employment despite persistent job searches - holds some probative weight towards a finding of unemployability due to hearing loss.  

Given the evidence discussed in the VA compensation examinations, the VA treatment records, the February 2017 opinion of Dr. P, lay statements from family and testimony of the Veteran, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities effective November 9, 2011 - the date of his eligibility for TDIU consideration under 38 C.F.R. § 4.16(a).  Accordingly, a total rating for compensation purposes based on individual unemployability as of November 9, 2011.  

The remaining issue is whether the Veteran is entitled to TDIU for the time period prior to November 8, 2011.  The Board is aware of the opinion by the VHA physiatrist that it is more likely than not that the Veteran's hearing loss rendered him unemployable, at least as early as March 2009.  However, given the structure of 38 C.F.R. § 4.16(b) and the holding in Bowling, the Board has no authority to assign an extraschedular TDIU rating in the first instance and must, first, refer this matter to the Director C&P for extraschedular consideration.  This matter is addressed in the REMAND below.


ORDER

Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss on an extraschedular basis, pursuant to 38 C.F.R. § 3.321, for accrued benefits purposes is denied.

Entitlement to TDIU effective November 9, 2011 for accrued benefits purposes is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

As indicated above, the Board has no authority in the first instance in determining whether the record establishes entitlement to TDIU under 38 C.F.R. § 4.16(b) for the time period prior to November 9, 2011.  As such, this issue is referred to the Director of C&P for extraschedular consideration of TDIU for the time period prior to November 8, 2011.  The Board retains jurisdiction over the matter as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

In a November 2015 rating decision, the RO denied the claims of entitlement to service connection for cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1151.  The appellant expressed disagreement with the decision in August 2016.  The appellant has not been issued a Statement of the Case (SOC), however, regarding these issues.  As such, a remand is necessary for the issuance of an SOC and to give the appellant an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director of C&P the issue of extraschedular consideration of TDIU for the time period prior to November 8, 2011.

2.  An SOC should be issued for the claims of entitlement to service connection for cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1151.  The appellant should be advised of the necessity of filing a timely substantive appeal if she wants the Board to consider the issue.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

3.  If the claim of extraschedular consideration of TDIU on an extraschedular basis for the time period prior to November 9, 2011, for accrued benefits purposes, is not granted in its entirety, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
T. MAINELLI
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


